Case 8:17-cv-00838-JLS-JDE Document 135 Filed 05/21/20 Page 1 of 6 Page ID #:3381




    1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
       Shon Morgan (Bar No. 187736)
    2  shonmorgan@quinnemanuel.com
      865 South Figueroa Street, 10th Floor
    3 Los Angeles, California 90017-2543
      Telephone: (213) 443-3000
    4 Facsimile: (213) 443-3100
    5  Kari Wohlschlegel (Bar No. 294807)
       kariwohlschlegel@quinnemanuel.com
    6 Tina Lo (Bar No. 311184)
       tinalo@quinnemanuel.com
    7 50 California Street, 22nd Floor
      San Francisco, CA 94111
    8 Telephone: (415) 875-6600
      Facsimile: (415) 875-6700
    9
      Attorneys for Defendants
   10
   11
                           UNITED STATES DISTRICT COURT
   12
              CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
   13
   14
      In re: Hyundai and Kia Engine            CASE NO. 8:17-cv-00838
   15 Litigation
                                               Member Cases:
   16                                          8:17-cv-01365-JLS-JDE
                                               8:17-cv-02208-JLS-JDE
   17                                          2:18-cv-05255-JLS-JDE
                                               8:18-cv-00622-JLS-JDE
   18
                                               Related Case:
   19                                          8:18-cv-02223-JLS-JDE
   20                                          JOINT SUBMISSION OF REVISED
                                               NOTICES AND REQUEST FOR
   21                                          EXTENDED DEADLINE TO ISSUE
                                               NOTICES
   22
                                               The Hon. Josephine L. Staton
   23
                                               Trial Date:          None Set
   24
   25
   26
   27
   28
                                              -1-                    Case No. 8:17-cv-00838 JLS
                                       JOINT SUBMISSION OF REVISED LONG-FORM NOTICES AND
                                         REQUEST FOR EXTENDED DEADLINE TO ISSUES NOTICES
Case 8:17-cv-00838-JLS-JDE Document 135 Filed 05/21/20 Page 2 of 6 Page ID #:3382




    1         Pursuant to the Court’s May 7, 2020 Order, the parties have met and
    2 conferred and now submit revised long form notices for the Hyundai and Kia
    3 defendants. The revised notices contain the changes requested by the Court (see
    4 ECF No. 132 at 28-30) as well as other clarifying edits to maintain consistency with
    5 the Settlement Agreement.1 Redlined notices for the Hyundai and Kia defendants
    6 are attached as Exhibits B and C respectively.
    7         The parties also note that the proposed notices anticipate notifying class
    8 members of the claims submission deadline. However, because the deadline to
    9 submit claims is 90 days following the Final Approval Order (see id. at 8), the
   10 parties will not know the final date for claim submissions when the notices are
   11 issued. Therefore, the parties seek guidance from the Court as to what information
   12 to include in the notices. One option would be to refer claimants to the settlement
   13 webpages for updated information once a Final Approval Order issues; another
   14 option would be use the Final Approval Hearing date or a fixed date shortly
   15 thereafter as the date from which the 90 day claims period will run.
   16         In addition, the Court’s May 7, 2020 Order asked defendants to issue
   17 individual notices via first-class mail and/or via email to Class Members within 30
   18 days of the Court’s approval of the revised notices (see id. at 30), as opposed to 90
   19 days following the preliminary approval order as originally contemplated in the
   20 Settlement Agreement (see ECF No.128-1 at 7). Defendants have since consulted
   21 the third-party vendors that collect and prepare the information necessary for the
   22 notice packages for each class member and anticipate they will need the full 90 days
   23 contemplated. In particular, it can take between 10 business days and six weeks to
   24 collect all the class members’ mailing addresses due to restrictions in certain states
   25
   26     1
            Specifically, the revised notices include edits to clarify that (i) the warranty
   27 extension relates to bearing wear or damage, (ii) reimbursements for Qualifying
      Repairs completed prior to 90 days following the Final Approval Order are covered,
   28 and (iii) eligible 2019 model year vehicles are included in the rebate program.
                                                   -2-                    Case No. 8:17-cv-00838-JLS
                                            JOINT SUBMISSION OF REVISED LONG-FORM NOTICES AND
                                              REQUEST FOR EXTENDED DEADLINE TO ISSUES NOTICES
Case 8:17-cv-00838-JLS-JDE Document 135 Filed 05/21/20 Page 3 of 6 Page ID #:3383




    1 (Declaration of Cameron R. Azari, Esq. (“Azari Decl.”)2 ¶ 6; Declaration of Daniel
    2 Lee (“Lee Decl.”) at ¶ 2). It then takes another six weeks to combine and reconcile
    3 that information with defendants’ internal records as well as distribute the notices
    4 (Azari Decl. ¶ 7). In addition, the third-party vendors that assist with printing the
    5 notices and claim forms estimate they will need nearly 90 days to prepare all the
    6 materials due to the large number of class members anticipated and in light of the
    7 current restrictions in place due to COVID-19. (Lee Decl. at ¶ 3.). Accordingly,
    8 defendants respectfully request that the Court allow them to issue individual notices
    9 within 90 days of the Court’s approval of the revised notices. Plaintiffs do not
   10 oppose this request but are otherwise mindful of their duty to the class and otherwise
   11 want to maintain an expedited schedule and the current final approval hearing date.
   12         NOW THEREFORE, the parties hereby:
   13             Submit a revised long-form notice for the Hyundai defendants, attached
   14               as Exhibit B, and a revised long-form notice for the Kia defendants is,
   15               attached as Exhibit C.
   16             Seek guidance as to the appropriate date to include in the long-form
   17               notices for when the claims submission period ends.
   18             Respectfully request that the Court allow defendants to issue individual
   19               notices within 90 days of the Court’s approval of the revised notices.
   20
   21
   22
   23
   24
   25
   26
   27
   28     2
              The Azari Decl. can found at ECF No. 134-1.
                                                    -3-                    Case No. 8:17-cv-00838-JLS
                                             JOINT SUBMISSION OF REVISED LONG-FORM NOTICES AND
                                               REQUEST FOR EXTENDED DEADLINE TO ISSUES NOTICES
Case 8:17-cv-00838-JLS-JDE Document 135 Filed 05/21/20 Page 4 of 6 Page ID #:3384




    1 DATED: May 21, 2020               QUINN EMANUEL URQUHART &
                                        SULLIVAN, LLP
    2
    3
    4                                    By         /s/ Shon Morgan
    5                                         Shon Morgan
                                              Attorneys for Kia Motors America, Inc.,
    6
                                              Kia Motors Corporation, Hyundai Motor
    7                                         America, Inc., and Hyundai Motor
    8                                         Company, Ltd.

    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              -4-                    Case No. 8:17-cv-00838-JLS
                                       JOINT SUBMISSION OF REVISED LONG-FORM NOTICES AND
                                         REQUEST FOR EXTENDED DEADLINE TO ISSUES NOTICES
Case 8:17-cv-00838-JLS-JDE Document 135 Filed 05/21/20 Page 5 of 6 Page ID #:3385




    1 DATED: May 21, 2020               SAUDER SCHELKOPF LLC
    2
    3
                                         By /s/ Matthew D. Schelkopf
    4
    5                                       Joseph G. Sauder
                                            Matthew D. Schelkopf
    6                                       Joseph B. Kenney
    7                                       SAUDER SCHELKOPF
                                            555 Lancaster Avenue
    8                                       Berwyn, PA 19312
                                            Telephone: (610) 200-0581
    9                                       jgs@sstriallawyers.com
                                            mds@sstriallawyers.com
   10                                       jbk@sstriallawyers.com
   11
                                            Adam Gonnelli (pro hac vice)
   12                                       THE SULTZER LAW GROUP
                                            85 Civic Center Plaza, Suite 104
   13                                       Poughkeepsie, NY 12601
   14                                       Telephone: (845) 483-7100
                                            Facsimile: (888) 749-7747
   15                                       gonnelia@thesultzerlawgroup.com
   16                                       Bonner Walsh (pro hac vice)
   17                                       WALSH PLLC
                                            1561 Long Haul Road
   18                                       Grangeville, ID 83530
                                            Telephone: (541) 359-2827
   19                                       Facsimile: (866) 503-8206
                                            bonner@walshpllc.com
   20
   21                                       Steve W. Berman (pro hac vice)
                                            HAGENS BERMAN SOBOL SHAPIRO
   22                                       LLP
                                            1301 Second Avenue, Suite 2000
   23                                       Seattle, WA 98101
                                            Telephone: (206) 623-7292
   24                                       Facsimile: (206) 623-0594
   25                                       steve@hbsslaw.com
   26
   27
   28
                                              -5-                    Case No. 8:17-cv-00838-JLS
                                       JOINT SUBMISSION OF REVISED LONG-FORM NOTICES AND
                                         REQUEST FOR EXTENDED DEADLINE TO ISSUES NOTICES
Case 8:17-cv-00838-JLS-JDE Document 135 Filed 05/21/20 Page 6 of 6 Page ID #:3386




    1                                 ECF ATTESTATION
    2        I, Shon Morgan, attest that all other signatories listed, and on whose behalf
    3 the filing is submitted, concur in the filing’s content and have authorized the e-filing
    4 of the foregoing document in compliance with Local Rule 5-4.3.4(a)(2).
    5
    6                                         By        /s/ Shon Morgan
    7                                                   Shon Morgan

    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   -6-                    Case No. 8:17-cv-00838-JLS
                                            JOINT SUBMISSION OF REVISED LONG-FORM NOTICES AND
                                              REQUEST FOR EXTENDED DEADLINE TO ISSUES NOTICES
